Judgment so far as appealed from modified on the facts by extending the time for the payment of damages to and including the 1st day of June, 1940, and as modified affirmed, with costs to the respondents. Memorandum: This action was brought for damages past and permanent and the referee has determined the amount of the damages. We see no reason why they should be separated, as the damages, whether past or permanent, are damages. When the village pays these damages, of course it will be entitled to maintain this plant as though there had been a condemnation proceeding, but to raise the money it will be necessary to have a longer time than as already fixed by the judgment and we, therefore, modify the judgment by extending the time to pay or tender the damages to and including the 1st day of June, 1940. All concur. (The judgment is for plaintiffs in an injunction action.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.